UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-05085 Capital Income Builder (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: July 31, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments Capital Income Builder® Investment portfolio July 31, 2010 unaudited Common stocks — 67.12% Shares Value CONSUMER STAPLES — 10.62% Philip Morris International Inc. $ Altria Group, Inc. Kraft Foods Inc., Class A PepsiCo, Inc. Nestlé SA1 Foster’s Group Ltd.1 Diageo PLC1 Coca-Cola Co. Kellogg Co. Wesfarmers Ltd.1 Reynolds American Inc. Kimberly-Clark Corp. Sara Lee Corp. H.J. Heinz Co. ConAgra Foods, Inc. Imperial Tobacco Group PLC1 Koninklijke Ahold NV1 Philip Morris CR as1 FINANCIALS — 9.99% Banco Santander, SA1 BNP Paribas SA1 HSBC Holdings PLC (Hong Kong)1 HSBC Holdings PLC (United Kingdom)1 JPMorgan Chase & Co. Bank of China Ltd., Class H1 HCP, Inc. Banco Santander (Brasil) SA, units (ADR) Banco Santander (Brasil) SA, units China Construction Bank Corp., Class H1 Banco Bradesco SA, preferred nominative Industrial and Commercial Bank of China Ltd., Class H1 Industrial and Commercial Bank of China Ltd., Class H1 Westpac Banking Corp.1 ProLogis, shares of beneficial interest CapitaMall Trust, units1 Bank of Nova Scotia Chimera Investment Corp.2 Royal Bank of Canada Fidelity National Financial, Inc.2 Admiral Group PLC1 Prudential PLC1 Itaú Unibanco Holding SA, preferred nominative Sampo Oyj, Class A1 Canadian Imperial Bank of Commerce (CIBC) Hang Seng Bank Ltd.1 Deutsche Börse AG1 Arthur J. Gallagher & Co. CapitaCommercial Trust1 Société Générale1 Westfield Group1 Credit Suisse Group AG1 Weingarten Realty Investors Federal Realty Investment Trust Wells Fargo & Co. Sun Hung Kai Properties Ltd.1 Frasers Centrepoint Trust1,2 Starwood Property Trust, Inc.2 United Bankshares, Inc. Champion Real Estate Investment Trust1 CapitaRetail China Trust1,2 Equity Residential, shares of beneficial interest Tryg A/S1 Cache Logistics Trust1,2,3 Unibail-Rodamco SE, non-registered shares1,3 Taubman Centers, Inc. Eurobank Properties Real Estate Investment Co.1 Colony Financial, Inc.2 Bank of New York Mellon Corp. Fannie Mae3 Freddie Mac3 TELECOMMUNICATION SERVICES — 8.48% AT&T Inc. América Móvil, SAB de CV, Series L (ADR) CenturyLink, Inc.2 Verizon Communications Inc. Belgacom SA1 Singapore Telecommunications Ltd.1 Koninklijke KPN NV1 Vodafone Group PLC1 France Télécom SA1 Telekom Austria AG, non-registered shares1 Türk Telekomünikasyon AS, Class D1 OJSC Mobile TeleSystems (ADR) Advanced Info Service PCL1 KT Corp.1 Magyar Telekom Telecommunications PLC1 Bezeq — The Israel Telecommunication Corp. Ltd.1 Telefónica 02 Czech Republic, AS1 Partner Communications Co. Ltd.1 Partner Communications Co. Ltd. (ADR) DiGi.Com Bhd.1 Taiwan Mobile Co., Ltd.1 Philippine Long Distance Telephone Co.1 StarHub Ltd1 Telkom SA Ltd.1 MTN Group Ltd.1 China Mobile Ltd.1 Telefónica, SA1 UTILITIES — 7.23% GDF SUEZ1 Scottish and Southern Energy PLC1 Dominion Resources, Inc. FirstEnergy Corp. Hongkong Electric Holdings Ltd.1 Exelon Corp. Southern Co. CEZ, a s1 Public Service Enterprise Group Inc. PPL Corp. Progress Energy, Inc. DTE Energy Co. SUEZ Environnement Co.1 Ameren Corp. Xcel Energy Inc. Cheung Kong Infrastructure Holdings Ltd.1 NextEra Energy, Inc. RWE AG1 Electricity Generating PCL1 Entergy Corp. Consolidated Edison, Inc. NiSource Inc. National Grid PLC1 Pinnacle West Capital Corp. ENERGY — 5.99% Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B1 Royal Dutch Shell PLC, Class B (ADR) Royal Dutch Shell PLC, Class A1 ConocoPhillips Eni SpA1 BP PLC1 Sasol Ltd.1 TOTAL SA1 TOTAL SA (ADR) Woodside Petroleum Ltd.1 Husky Energy Inc. Enbridge Inc. Chevron Corp. OAO LUKOIL (ADR)1 Statoil ASA1 Spectra Energy Corp INFORMATION TECHNOLOGY — 5.88% Taiwan Semiconductor Manufacturing Co. Ltd.1 Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) Delta Electronics, Inc.1 Nintendo Co., Ltd.1 HTC Corp.1 MediaTek Inc.1 Quanta Computer Inc.1 Microsoft Corp. Redecard SA, ordinary nominative Cielo SA, ordinary nominative Acer Inc.1 Canon, Inc.1 Wistron Corp.1 Paychex, Inc. Maxim Integrated Products, Inc. Intel Corp. Analog Devices, Inc. Xilinx, Inc. Playtech Ltd.1 Neopost SA1 Automatic Data Processing, Inc. Siliconware Precision Industries Co., Ltd.1 Halma PLC1 Kingboard Laminates Holdings Ltd.1 Spectris PLC1 Oakton Ltd.1,2 Wincor Nixdorf AG1 HEALTH CARE — 5.30% Merck & Co., Inc. Novartis AG1 Johnson & Johnson Bayer AG1 Pfizer Inc Abbott Laboratories Bristol-Myers Squibb Co. Sonic Healthcare Ltd.1 Roche Holding AG1 Orion Oyj, Class B1 Eli Lilly and Co. GlaxoSmithKline PLC1 Oriola-KD Oyj, Class B1 INDUSTRIALS — 4.02% United Technologies Corp. Lockheed Martin Corp. MAp Group1,2 Singapore Technologies Engineering Ltd.1 FirstGroup PLC1,2 Waste Management, Inc. Leighton Holdings Ltd.1 Hays PLC1,2 Norfolk Southern Corp. Geberit AG1 SMRT Corp. Ltd.1 Singapore Post Private Ltd.1,2 Robert Half International Inc. Hopewell Highway Infrastructure Ltd.1 De La Rue PLC1,2 Spirax-Sarco Engineering PLC1 Emerson Electric Co. Uponor Oyj1 Transport International Holdings Ltd.1 Securitas AB, Class B1 Société BIC SA1 AB SKF, Class B1 BAE Systems PLC1 IMI PLC1 Schneider Electric SA1 Seco Tools AB, Class B1,3 Steelcase Inc., Class A Österreichische Post AG1 BELIMO Holding AG1 SIA Engineering Co. Ltd.1 Jiangsu Expressway Co. Ltd., Class H1 Watsco, Inc. Pfeiffer Vacuum Technology AG, non-registered shares1 Go-Ahead Group PLC1 CONSUMER DISCRETIONARY — 2.60% McDonald’s Corp. OPAP SA1,2 Esprit Holdings Ltd.1 British Sky Broadcasting Group PLC1 Greene King PLC1,2 Johnson Controls, Inc. TUI Travel PLC1 Daimler AG1,3 Genuine Parts Co. Kingfisher PLC1 Golden Eagle Retail Group Ltd.1 Leggett & Platt, Inc. Ekornes ASA1,2 Intercontinental Hotels Group PLC1 Marks and Spencer Group PLC1 Halfords Group PLC1 Bijou Brigitte modische Accessoires AG1 Kesa Electricals PLC1 Myer Holdings Ltd.1 Industria de Diseño Textil, SA1 Headlam Group PLC1 Fairfax Media Ltd.1 TAKKT AG1 Aristocrat Leisure Ltd.1 MATERIALS — 2.41% Koninklijke DSM NV1 China Steel Corp.1 Akzo Nobel NV1 CRH PLC1 RPM International, Inc.2 Fletcher Building Ltd.1 Impala Platinum Holdings Ltd.1 OneSteel Ltd.1 Israel Chemicals Ltd.1 voestalpine AG1 Rautaruukki Oyj1 Symrise AG1 MISCELLANEOUS — 4.60% Other common stocks in initial period of acquisition Total common stocks (cost: $49,787,945,000) Preferred stocks — 0.94% Shares FINANCIALS — 0.83% Wells Fargo & Co., Series K, 7.98%4 Wachovia Capital Trust III 5.80%4 JPMorgan Chase & Co., Series I, 7.90%4 Barclays Bank PLC 7.434%4,5 Barclays Bank PLC, Series RCI, 14.00%4 Barclays Bank PLC 6.86%4,5 Barclays Bank PLC 8.55%4,5 PNC Preferred Funding Trust III 8.70%4,5 PNC Preferred Funding Trust I 6.517%4,5 Mizuho Capital Investment (USD) 2 Ltd. 14.95%4,5 AXA SA, Series B, 6.379%4,5 Banco Bilbao Vizcaya Argentaria, SA, 5.919%4 BNP Paribas 7.195%4,5 Public Storage, Inc., Series F, 6.45% QBE Capital Funding II LP 6.797%4,5 Société Générale 5.922%4,5 SMFG Preferred Capital USD 3 Ltd. 9.50%4,5 Catlin Insurance Ltd. 7.249%4,5 HVB Funding Trust III 9.00% 20315 Fannie Mae, Series S, 8.25% noncumulative3 Fannie Mae, Series E, 5.10%3 Fannie Mae, Series O, 0%3,4,5 Fannie Mae, Series P, 4.50% noncumulative3 Fannie Mae, Series L, 5.125%3 Freddie Mac, Series V, 5.57%3 Freddie Mac, Series W, 5.66%3 Freddie Mac, Series Z, 8.375%3 Freddie Mac, Series Y, 6.55%3 U.S. GOVERNMENT AGENCY SECURITIES — 0.07% CoBank, ACB, Series C, 11.00%5 US AgBank 6.11%4,5 UTILITIES — 0.03% Alabama Power Co. 5.625% MISCELLANEOUS — 0.01% Other preferred stocks in initial period of acquisition Total preferred stocks (cost: $931,453,000) Shares or Convertible securities — 0.37% principal amount Value ) MATERIALS — 0.07% Vale SA 6.75% convertible preferred 2012 $ CONSUMER DISCRETIONARY — 0.05% Ford Motor Co. Capital Trust II 6.50% convertible preferred 2032 Johnson Controls, Inc. 11.50% convertible preferred 2012, units FINANCIALS — 0.03% Digital Realty Trust, Inc. 5.50% convertible debentures 20295 $ Digital Realty Trust, Inc., Series D, 5.50% convertible preferred Washington Mutual, Inc., Series R, 7.75% noncumulative convertible preferred3 Fannie Mae 5.375% convertible preferred 20323 Fannie Mae, Series 2008-1, 8.75% noncumulative convertible preferred3 MISCELLANEOUS — 0.22% Other convertible securities in initial period of acquisition Total convertible securities (cost: $396,421,000) Principal amount Bonds & notes — 27.08% ) MORTGAGE-BACKED OBLIGATIONS6 — 7.80% Fannie Mae 4.89% 2012 $ Fannie Mae, Series 2002-T11, Class B, 5.341% 2012 Fannie Mae 5.00% 2017 89 96 Fannie Mae, Series 2002-15, Class PG, 6.00% 2017 Fannie Mae 5.00% 2018 Fannie Mae 5.00% 2018 Fannie Mae 4.00% 2019 Fannie Mae 4.50% 2019 Fannie Mae 4.50% 2019 Fannie Mae 5.50% 2019 Fannie Mae 4.50% 2020 Fannie Mae 5.50% 2020 Fannie Mae, Series 2006-78, Class CG, 4.50% 2021 Fannie Mae 6.00% 2021 Fannie Mae, Series 2003-48, Class TJ, 4.50% 2022 Fannie Mae 6.00% 2022 Fannie Mae 5.00% 2023 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 6.00% 2024 Fannie Mae 6.00% 2024 Fannie Mae 3.50% 2025 Fannie Mae 4.00% 2025 Fannie Mae 4.00% 2025 Fannie Mae 4.00% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 6.00% 2026 Fannie Mae 6.00% 2026 Fannie Mae 6.00% 2027 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 5.50% 2029 Fannie Mae, Series 2001-25, Class ZA, 6.50% 2031 Fannie Mae, Series 2005-68, Class PG, 5.50% 2035 Fannie Mae 6.50% 2035 Fannie Mae, Series 2006-32, Class OA, principal only, 0% 2036 Fannie Mae, Series 2006-51, Class PO, principal only, 0% 2036 Fannie Mae, Series 2006-56, Class OG, principal only, 0% 2036 Fannie Mae, Series 2006-96, Class OP, principal only, 0% 2036 Fannie Mae, Series 2006-65, Class PF, 0.609% 20364 Fannie Mae, Series 2006-101, Class PC, 5.50% 2036 Fannie Mae, Series 2006-106, Class HG, 6.00% 2036 Fannie Mae, Series 2006-43, Class PX, 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae, Series 2006-49, Class PA, 6.00% 2036 Fannie Mae, Series 2006-114, Class PD, 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 7.00% 2036 Fannie Mae 7.50% 2036 Fannie Mae, Series 2007-114, Class A7, 0.529% 20374 Fannie Mae 5.217% 20374 Fannie Mae, Series 2007-37, Class AP, 5.25% 2037 Fannie Mae, Series 2007-40, Class PT, 5.50% 2037 Fannie Mae, Series 2007-33, Class HE, 5.50% 2037 Fannie Mae 5.71% 20374 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae, Series 2007-24, Class P, 6.00% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 4.50% 2038 Fannie Mae 5.00% 2038 Fannie Mae 5.123% 20384 Fannie Mae 5.349% 20384 Fannie Mae 5.371% 20384 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.529% 20384 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.50% 2038 Fannie Mae 6.50% 2038 Fannie Mae 7.00% 2038 Fannie Mae 3.58% 20394 Fannie Mae 3.602% 20394 Fannie Mae 3.604% 20394 Fannie Mae 3.611% 20394 Fannie Mae 3.618% 20394 Fannie Mae 3.62% 20394 Fannie Mae 3.648% 20394 Fannie Mae 3.737% 20394 Fannie Mae 3.765% 20394 Fannie Mae 3.821% 20394 Fannie Mae 3.831% 20394 Fannie Mae 3.834% 20394 Fannie Mae 3.841% 20394 Fannie Mae 3.876% 20394 Fannie Mae 3.891% 20394 Fannie Mae 3.913% 20394 Fannie Mae 3.944% 20394 Fannie Mae 3.951% 20394 Fannie Mae 5.111% 20394 Fannie Mae 5.50% 2039 Fannie Mae 6.00% 2039 Fannie Mae 3.623% 20404 Fannie Mae, Series 2001-50, Class BA, 7.00% 2041 Fannie Mae, Series 2002-W3, Class A-5, 7.50% 2041 Fannie Mae 7.00% 2047 Freddie Mac 4.50% 2018 Freddie Mac, Series 2890, Class KT, 4.50% 2019 Freddie Mac 5.50% 2019 Freddie Mac, Series 2642, Class BL, 3.50% 2023 Freddie Mac, Series 2626, Class NG, 3.50% 2023 Freddie Mac 4.50% 2023 Freddie Mac 5.50% 2023 Freddie Mac 6.00% 2023 Freddie Mac, Series 1617, Class PM, 6.50% 2023 Freddie Mac 4.50% 2024 Freddie Mac, Series 3135, Class OP, principal only, 0% 2026 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2026 Freddie Mac 5.50% 2027 Freddie Mac 6.00% 2027 Freddie Mac 6.50% 2027 Freddie Mac 5.50% 2028 Freddie Mac, Series 2153, Class GG, 6.00% 2029 Freddie Mac, Series 2122, Class QM, 6.25% 2029 Freddie Mac 6.50% 2032 Freddie Mac 7.50% 2032 Freddie Mac, Series 3061, Class PN, 5.50% 2035 Freddie Mac, Series 3136, Class OP, principal only, 0% 2036 Freddie Mac, Series 3155, Class FO, principal only, 0% 2036 Freddie Mac, Series 3149, Class MO, principal only, 0% 2036 Freddie Mac, Series 3147, Class OD, principal only, 0% 2036 Freddie Mac, Series 3149, Class AO, principal only, 0% 2036 Freddie Mac, Series 3117, Class OG, principal only, 0% 2036 Freddie Mac, Series 3156, Class NG, 6.00% 2036 Freddie Mac, Series 3286, Class JN, 5.50% 2037 Freddie Mac 5.718% 20374 Freddie Mac 5.817% 20374 Freddie Mac, Series 3271, Class OA, 6.00% 2037 Freddie Mac 6.00% 2037 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 60 64 Freddie Mac 5.051% 20384 Freddie Mac 5.50% 2038 Freddie Mac 5.514% 20384 Freddie Mac 5.90% 20384 Freddie Mac 3.577% 20394 Freddie Mac 3.742% 20394 Freddie Mac 3.843% 20394 Freddie Mac 5.00% 2039 Freddie Mac 6.00% 2039 Freddie Mac 6.00% 2040 Freddie Mac 6.50% 2047 Government National Mortgage Assn., Series 2005-7, Class AO, principal only, 0% 2035 Government National Mortgage Assn., Series 2007-8, Class LO, principal only, 0% 2037 Government National Mortgage Assn. 4.50% 2037 Government National Mortgage Assn. 4.50% 2038 Government National Mortgage Assn. 5.00% 2039 Government National Mortgage Assn. 5.00% 2039 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.816% 2058 Government National Mortgage Assn., Series 2003, 6.116% 2058 Government National Mortgage Assn. 6.172% 2058 Government National Mortgage Assn. 6.205% 2058 Government National Mortgage Assn. 6.22% 2058 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2001-CIBC1, Class A-3, 6.26% 2033 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2001-C1, Class F, 6.854% 20354,5 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-CIBC10, Class A-3, 4.184% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-CBX, Class A-5, 4.654% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CB12, Class A-4, 4.895% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC12, Class A-M, 4.948% 20374 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2003-ML1, Class A-1, 3.972% 2039 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-PNC1, Class A-2, 4.555% 2041 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP3, Class A-2, 4.851% 2042 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP3, Class A-4B, 4.996% 20424 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC13, Class A-4, 5.282% 20434 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC13, Class A-M, 5.323% 20434 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2006-CIBC14, Class A-4, 5.481% 20444 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2006-LDP7, Class A-4, 5.874% 20454 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP1, Class A-2, 4.625% 2046 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2007-LDPX, Class A-2, 5.434% (undated) J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2007-CB19, Class A-4, 5.746% 20494 CS First Boston Mortgage Securities Corp., Series 2002-30, Class I-A-1, 7.50% 2032 CS First Boston Mortgage Securities Corp., Series 2002-34, Class I-A-1, 7.50% 2032 CS First Boston Mortgage Securities Corp., Series 2003-21, Class V-A-1, 6.50% 2033 CS First Boston Mortgage Securities Corp., Series 2001-CKN5, Class A-4, 5.435% 2034 CS First Boston Mortgage Securities Corp., Series 2001-CK3, Class A-4, 6.53% 2034 CS First Boston Mortgage Securities Corp., Series 2001-CK1, Class A-3, 6.38% 2035 CS First Boston Mortgage Securities Corp., Series 2002-CKP1, Class G, 7.165% 20354,5 CS First Boston Mortgage Securities Corp., Series 2002-CKS4, 4.485% 2036 CS First Boston Mortgage Securities Corp., Series 2001-CK6, Class A-3, 6.387% 2036 CS First Boston Mortgage Securities Corp., Series 2004-C5, Class A-2, 4.183% 2037 CS First Boston Mortgage Securities Corp., Series 2004-C5, Class A-3, 4.499% 2037 CS First Boston Mortgage Securities Corp., Series 2002-CKN2, Class A-3, 6.133% 2037 CS First Boston Mortgage Securities Corp., Series 2005-C5, Class A-3, 5.10% 20384 CS First Boston Mortgage Securities Corp., Series 2006-C5, Class A-3, 5.311% 2039 CS First Boston Mortgage Securities Corp., Series 2006-C1, Class A-AB, 5.549% 20394 CS First Boston Mortgage Securities Corp., Series 2007-C4, Class A-4, 5.83% 20394 CS First Boston Mortgage Securities Corp., Series 2005-C6, Class A-3, 5.23% 20404 Banc of America Commercial Mortgage Inc., Series 2001-PB1, Class A-2, 5.787% 2035 Banc of America Commercial Mortgage Inc., Series 2001-1, Class A-2, 6.503% 2036 Banc of America Commercial Mortgage Inc., Series 2005-1, Class A-3, 4.877% 2042 Banc of America Commercial Mortgage Inc., Series 2005-5, Class A-4, 5.115% 20454 Banc of America Commercial Mortgage Inc., Series 2005-5, Class A-3A, 5.12% 20454 Banc of America Commercial Mortgage Inc., Series 2006-2, Class A-3, 5.71% 20454 Banc of America Commercial Mortgage Inc., Series 2006-4, Class A-4, 5.634% 2046 Banc of America Commercial Mortgage Inc., Series 2007-3, Class A-4, 5.658% (undated)4 Greenwich Capital Commercial Funding Corp., Series 2003-C1, Class A-2, 3.285% 2035 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-2, 5.117% 2037 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-4-1, 5.243% 20374 Greenwich Capital Commercial Funding Corp., Series 2006-GG7, Class A-4, 5.888% 20384 Greenwich Capital Commercial Funding Corp., Series 2007-GG9, Class A-4, 5.444% 2039 Wachovia Bank Commercial Mortgage Trust, Series 2002-C2, Class A-3, 4.44% 2034 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22, Class A-2, 5.242% 2044 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22, Class A-4, 5.27% 20444 Wachovia Bank Commercial Mortgage Trust, Series 2006-C23, Class A-PB, 5.446% 2045 American Tower Trust I, Series 2007-1A, Class A-FX, 5.42% 20375 American Tower Trust I, Series 2007-1A, Class C, 5.615% 20375 American Tower Trust I, Series 2007-1A, Class D, 5.957% 20375 GE Capital Commercial Mortgage Corp., Series 2001-1, Class A-2, 6.531% 2033 GE Capital Commercial Mortgage Corp., Series 2002-3, Class A-1, 4.229% 2037 GE Capital Commercial Mortgage Corp., Series 2002-3, Class A-2, 4.996% 2037 GE Capital Commercial Mortgage Corp., Series 2001-3, Class A-2, 6.07% 2038 Citigroup-Deutsche Bank Commercial Mortgage Trust, Series 2006-CD3, Class A-5, 5.617% 2048 Morgan Stanley Capital I Trust, Series 2005-HQ7, Class A-2, 5.206% 20424 Morgan Stanley Capital I Trust, Series 2005-IQ11, Class A-2, 5.693% 20424 Morgan Stanley Capital I Trust, Series 2006-IQ11, Class A-M, 5.773% 20424 American General Mortgage Loan Trust, Series 2006-1, Class A-5, 5.75% 20354,5 American General Mortgage Loan Trust, Series 2010-1A, Class A-1, 5.15% 20584,5 Thornburg Mortgage Securities Trust, Series 2006-5, Class A-1, 0.449% 20464 Bank of America 5.50% 20125 Northern Rock PLC 5.625% 20175 Northern Rock PLC 5.625% 2017 Bear Stearns Commercial Mortgage Securities Inc., Series 2002-PBW1, Class A-1, 3.97% 2035 Bear Stearns Commercial Mortgage Securities Inc., Series 2005-PWR9, Class A-AB, 4.804% 2042 PNC Mortgage Acceptance Corp., Series 2001-C1, Class A-2, 6.36% 2034 ML-CFC Commercial Mortgage Trust, Series 2006-4, Class A-3, 5.172% (undated)4 Morgan Stanley Mortgage Loan Trust, Series 2004-3, Class 4-A, 5.658% 20344 Morgan Stanley Mortgage Loan Trust, Series 2005-6AR, Class 3-A-1, 4.348% 20354 Residential Accredit Loans, Inc., Series 2004-QS16, Class 1-A-1, 5.50% 2034 Residential Accredit Loans, Inc., Series 2006-QA1, Class A-III-1, 6.168% 20364 Cendant Mortgage Capital LLC, Series 2003-7P, Class A-1, 4.872% 20174,5 Cendant Mortgage Capital LLC, Series 2003-9, Class II-A-1, 4.809% 20184 Cendant Mortgage Capital LLC, Series 2003-5P, Class A-3, 4.902% 20194,5 Cendant Mortgage Capital LLC, Series 2003-8, Class II-A-1, 4.90% 20334 GMAC Commercial Mortgage Securities, Inc., Series 2001-C1, Class A-2, 6.465% 2034 GE Commercial Mortgage Corp., Series 2005-C2, Class A-2, 4.706% 2043 GE Commercial Mortgage Corp., Series 2005-C4, Class A-3A, 5.336% 20454 HBOS Treasury Services PLC 5.00% 20115 HBOS Treasury Services PLC 5.25% 20175 Residential Asset Securitization Trust, Series 2005-A8CB, Class A-11, 6.00% 2035 Wells Fargo Alternative Loan Trust, Series 2007-PA4, Class III-A-1, 5.906% 20374 GS Mortgage Securities Corp. II, Series 2001-ROCK, Class A-2FL, 0.708% 20184,5 GS Mortgage Securities Corp. II, Series 2001-ROCK, Class A-2, 6.624% 20185 Fannie Mae 4.00% 2025 Banco Bilbao Vizcaya Argentaria, SA 5.75% 20175 J.P. Morgan Chase Commercial Mortgage Securities Trust, Series 2006-LDP8, Class A-4, 5.399% 2045 J.P. Morgan Chase Commercial Mortgage Securities Trust, Series 2006-LDP7, Class A-M, 5.874% 20454 Crown Castle Towers LLC, Series 2010-5, Class C, 4.174% 20375 COBALT CMBS Commerical Mortgage Trust, Series 2006-C1, Class A-2, 5.174% 2048 Bear Stearns Commercial Mortgage Securities Trust, Series 2006-PWR13, Class A-2, 5.426% 2041 Bear Stearns Commercial Mortgage Securities Trust, Series 2006-PWR13, Class A-4, 5.54% 2041 Crown Castle Towers LLC, Series 2010-1, Class C, 4.523% 20355 Crown Castle Towers LLC, Series 2006-1, Class D, 5.772% 20365 Commercial Mortgage Trust, Series 2004-LNB2, Class A-3, 4.221% 2039 Merrill Lynch Mortgage Trust, Series 2005-MKB2, Class A-2, 4.806% 2042 Merrill Lynch Mortgage Trust, Series 2005-MCP1, Class A-2, 4.556% 2043 Merrill Lynch Mortgage Trust, Series 2005-MCP1, Class A-4, 4.747% 20434 Hilton Hotel Pool Trust, Series 2000-HLTA, Class C, 7.458% 20155 GSR Mortgage Loan Trust, Series 2005-9F, Class 1A-2, 0.829% 20354 GSR Mortgage Loan Trust, Series 2005-AR1, Class 2-A-1, 3.361% 20354 Morgan Stanley Dean Witter Capital I Trust, Series 2001-PGMA, Class A-2, 0.893% 20164,5 Morgan Stanley Dean Witter Capital I Trust, Series 2000-LIFE2, Class A-2, 7.20% 2033 Morgan Stanley Dean Witter Capital I Trust, Series 2003-TOP9, Class A-1, 3.98% 2036 Washington Mutual Mortgage, WMALT Series 2005-1, Class 5-A-1, 6.00% 2035 Bear Stearns ARM Trust, Series 2004-1, Class I-2-A-5, 3.136% 20344 Bear Stearns ARM Trust, Series 2003-8, Class III-A, 5.181% 20344 Bear Stearns ARM Trust, Series 2006-4, Class II-A-1, 5.53% 20364 Banc of America Alternative Loan Trust, Series 2005-6, Class 2-CB-2, 6.00% 2035 LB-UBS Commercial Mortgage Trust, Series 2002-C1, Class A-3, 6.226% 2026 LB-UBS Commercial Mortgage Trust, Series 2005-C3, Class A-3, 4.647% 2030 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class A-4, 5.197% 20304 MASTR Alternative Loan Trust, Series 2005-3, Class 1-A-1, 5.50% 2035 Salomon Brothers Commercial Mortgage Trust, Series 2000-C3, Class A-2, 6.592% 2033 Salomon Brothers Commercial Mortgage Trust, Series 2001-C2, Class A-3, 6.499% 2036 Countrywide Alternative Loan Trust, Series 2004-14T2, Class A-2, 5.50% 2034 Freddie Mac 5.00% 2038 CHL Mortgage Pass-Through Trust, Series 2004-HYB6, Class A-3, 3.457% 20344 First Union National Bank Commercial Mortgage Trust, Series 2002-C1, Class G, 7.199% 20344,5 Structured Asset Securities Corp., Series 1998-RF2, Class A, 8.165% 20274,5 Banc of America Mortgage Securities Inc., Series 2004-B, Class 1-A1, 2.924% 20344 BONDS & NOTES OF U.S. GOVERNMENT & GOVERNMENT AGENCIES — 7.62% U.S. Treasury 4.50% 2010 U.S. Treasury 5.75% 2010 U.S. Treasury 1.125% 2011 U.S. Treasury 4.625% 2011 U.S. Treasury 5.00% 2011 U.S. Treasury 5.125% 2011 U.S. Treasury 0.875% 2012 U.S. Treasury 1.375% 2012 U.S. Treasury 4.25% 2012 U.S. Treasury 4.875% 2012 U.S. Treasury 4.875% 2012 U.S. Treasury 3.375% 2013 U.S. Treasury 3.375% 2013 U.S. Treasury 3.875% 2013 U.S. Treasury 4.25% 2013 U.S. Treasury 1.75% 2014 U.S. Treasury 1.875% 2014 U.S. Treasury 2.25% 2014 U.S. Treasury 2.625% 2014 U.S. Treasury 2.625% 2014 U.S. Treasury 4.25% 2014 U.S. Treasury 4.25% 2014 U.S. Treasury 2.125% 2015 U.S. Treasury 2.50% 2015 U.S. Treasury 4.125% 2015 U.S. Treasury 4.25% 2015 U.S. Treasury 9.875% 2015 U.S. Treasury 11.25% 2015 U.S. Treasury 2.375% 2016 U.S. Treasury 2.625% 2016 U.S. Treasury 3.125% 2016 U.S. Treasury 3.25% 2016 U.S. Treasury 3.25% 2016 U.S. Treasury 7.25% 2016 U.S. Treasury 7.50% 2016 U.S. Treasury 9.25% 2016 U.S. Treasury 3.125% 2017 U.S. Treasury 3.25% 2017 U.S. Treasury 4.625% 2017 U.S. Treasury 8.75% 2017 U.S. Treasury 8.875% 2017 U.S. Treasury 3.75% 2018 U.S. Treasury 4.00% 2018 U.S. Treasury 2.75% 2019 U.S. Treasury 3.125% 2019 U.S. Treasury 3.375% 2019 U.S. Treasury 8.125% 2019 U.S. Treasury 3.50% 2020 U.S. Treasury 3.625% 2020 U.S. Treasury 8.75% 2020 U.S. Treasury 8.00% 2021 U.S. Treasury 8.125% 2021 U.S. Treasury 7.125% 2023 U.S. Treasury 6.875% 2025 U.S. Treasury 4.625% 2040 Fannie Mae 6.625% 2010 Fannie Mae 5.00% 2011 Fannie Mae 5.125% 2011 Fannie Mae 6.00% 2011 Fannie Mae, Series 1, 4.75% 2012 Fannie Mae 6.125% 2012 Fannie Mae 2.50% 2014 Fannie Mae 5.00% 2015 Federal Home Loan Bank, Series 363, 4.50% 2012 Federal Home Loan Banks, Series 312, 5.75% 2012 Federal Home Loan Bank 3.625% 2013 Federal Home Loan Bank, Series 467, 5.25% 2014 Federal Home Loan Bank 5.375% 2016 Freddie Mac 4.75% 2010 Freddie Mac 5.125% 2010 Freddie Mac 6.875% 2010 Freddie Mac 6.00% 2011 Freddie Mac 5.75% 2012 Federal Agricultural Mortgage Corp. 4.875% 20115 Federal Agricultural Mortgage Corp. 5.50% 20115 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 1.875% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 1.875% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 1.875% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.25% 2012 CoBank ACB 7.875% 20185 CoBank ACB 1.137% 20224,5 United States Government Agency-Guaranteed (FDIC insured), Goldman Sachs Group, Inc. 0.737% 20124 United States Government Agency-Guaranteed (FDIC insured), Goldman Sachs Group, Inc. 3.25% 2012 United States Government Agency-Guaranteed (FDIC insured), GMAC LLC 1.75% 2012 United States Government Agency-Guaranteed (FDIC insured), GMAC LLC 2.20% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.125% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.625% 2012 United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp. 2.10% 2012 United States Government Agency-Guaranteed (FDIC insured), Morgan Stanley 2.25% 2012 United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 0.787% 20124 United States Government Agency-Guaranteed (FDIC insured), John Deere Capital Corp. 2.875% 2012 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 3.00% 2014 United States Government Agency-Guaranteed (FDIC insured), Sovereign Bancorp, Inc. 2.75% 2012 United States Government Agency-Guaranteed (FDIC insured), State Street Corp. 1.85% 2011 FINANCIALS — 3.21% ProLogis 7.625% 2014 ProLogis 5.625% 2015 ProLogis 5.625% 2016 ProLogis 5.75% 2016 ProLogis 6.25% 2017 ProLogis 6.625% 2018 ProLogis 7.375% 2019 ProLogis 6.875% 2020 Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 4.375% 20105 Westfield Group 5.40% 20125 Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 5.125% 20145 Westfield Group 7.50% 20145 Westfield Group 5.75% 20155 Westfield Group 5.70% 20165 Westfield Group 7.125% 20185 Capital One Bank 6.50% 2013 Capital One Capital III 7.686% 20364 Capital One Capital IV 6.745% 20374 Capital One Capital V 10.25% 2039 JPMorgan Chase & Co. 3.40% 2015 JPMorgan Chase & Co. 4.891% 20154 JPMorgan Chase & Co. 4.40% 2020 SLM Corp., Series A, 5.40% 2011 SLM Corp., Series A, 5.125% 2012 SLM Corp., Series A, 5.00% 2013 SLM Corp., Series A, 5.375% 2013 HBOS PLC 6.75% 20185 Lloyds TSB Bank PLC 5.80% 20205 HBOS PLC 6.00% 20335 Bank of America Corp. 0.786% 20164 Bank of America Corp. 0.817% 20164 Bank of America Corp. 5.75% 2017 Bank of America Corp. 5.625% 2020 NB Capital Trust IV 8.25% 2027 Simon Property Group, LP 4.875% 2010 Simon Property Group, LP 6.75% 2014 Simon Property Group, LP 4.20% 2015 Simon Property Group, LP 5.25% 2016 Simon Property Group, LP 6.10% 2016 Simon Property Group, LP 5.875% 2017 Simon Property Group, LP 6.125% 2018 Abbey National Treasury Services PLC 3.875% 20145 Santander Issuances, SA Unipersonal 5.911% 20161,5 Sovereign Bancorp, Inc. 8.75% 2018 Santander Issuances, SA Unipersonal 6.50% 20194,5 Monumental Global Funding 5.50% 20135 Monumental Global Funding III 0.726% 20144,5 Monumental Global Funding III 5.25% 20145 CNA Financial Corp. 6.00% 2011 CNA Financial Corp. 5.85% 2014 CNA Financial Corp. 7.35% 2019 ERP Operating LP 5.50% 2012 ERP Operating LP 6.625% 2012 ERP Operating LP 6.584% 2015 ERP Operating LP 5.125% 2016 ERP Operating LP 5.75% 2017 ERP Operating LP 4.75% 2020 Liberty Mutual Group Inc. 5.75% 20145 Liberty Mutual Group Inc. 6.70% 20165 Liberty Mutual Group Inc. 6.50% 20355 Liberty Mutual Group Inc. 7.50% 20365 Morgan Stanley, Series F, 6.25% 2017 Morgan Stanley, Series F, 6.625% 2018 Morgan Stanley, Series F, 5.625% 2019 AXA SA 6.463% (undated)4,5 Goldman Sachs Group, Inc. 5.95% 2018 Goldman Sachs Group, Inc. 6.15% 2018 Goldman Sachs Group, Inc. 7.50% 2019 Goldman Sachs Group, Inc. 5.375% 2020 Goldman Sachs Group, Inc. 6.125% 2033 Citigroup Inc. 4.75% 2015 Citigroup Inc. 6.125% 2017 American Express Credit Corp., Series B, 5.00% 2010 American Express Co. 6.15% 2017 American Express Co. 6.80% 20664 UniCredito Italiano SpA 6.00% 20175 HVB Funding Trust I 8.741% 20315 UniCredito Italiano Capital Trust II 9.20% (undated)4,5 Société Générale 5.75% 20165 Kimco Realty Corp., Series C, 4.82% 2011 Kimco Realty Corp. 6.00% 2012 Pan Pacific Retail Properties, Inc. 6.125% 2013 Kimco Realty Corp., Series C, 4.82% 2014 Kimco Realty Corp., Series C, 5.783% 2016 Kimco Realty Corp. 5.70% 2017 Barclays Bank PLC 6.05% 20175 Barclays Bank PLC 5.125% 2020 New York Life Global Funding 4.625% 20105 New York Life Global Funding 5.25% 20125 New York Life Global Funding 4.65% 20135 Lehman Brothers Holdings Inc., Series G, 4.80% 20147 Lehman Brothers Holdings Inc., Series I, 6.20% 20147 Lehman Brothers Holdings Inc., Series I, 6.875% 20187 Lehman Brothers Holdings Inc., Series I, 0% 20204,7 Hospitality Properties Trust 6.75% 2013 Hospitality Properties Trust 5.125% 2015 Hospitality Properties Trust 6.30% 2016 Hospitality Properties Trust 6.70% 2018 Prudential Financial, Inc., Series D, 5.15% 2013 PRICOA Global Funding I 5.30% 20135 Prudential Holdings, LLC, Series C, 8.695% 20235,6 Discover Financial Services 6.45% 2017 Discover Financial Services 8.70% 2019 Discover Financial Services 10.25% 2019 Developers Diversified Realty Corp. 4.625% 2010 Developers Diversified Realty Corp. 5.375% 2012 Developers Diversified Realty Corp. 7.50% 2017 UBS AG 3.875% 2015 UBS AG 5.875% 2017 UBS AG 4.875% 2020 PNC Funding Corp. 5.40% 2014 PNC Funding Corp. 4.25% 2015 PNC Bank NA 6.875% 2018 ACE INA Holdings Inc. 5.875% 2014 ACE INA Holdings Inc. 5.70% 2017 ACE Capital Trust II 9.70% 2030 Royal Bank of Scotland Group PLC 5.00% 2014 Royal Bank of Scotland PLC 4.875% 2015 SunTrust Banks, Inc. 6.00% 2017 Metropolitan Life Global Funding I, 5.125% 20135 MetLife Global Funding 5.125% 20145 Northern Trust Corp. 4.625% 2014 Northern Trust Corp. 5.85% 20175 Genworth Global Funding Trust, Series 2007-C, 5.25% 2012 Standard Chartered PLC 3.85% 20155 Standard Chartered Bank 6.40% 20175 Principal Life Global Funding I 4.40% 20105 Principal Life Insurance Co. 6.25% 20125 Ford Motor Credit Co. 7.375% 2011 Paribas, New York Branch 6.95% 2013 BNP Paribas 3.25% 2015 BNP Paribas 5.125% 20155 Lazard Group LLC 7.125% 2015 Brandywine Operating Partnership, LP 5.75% 2012 Brandywine Operating Partnership, LP 5.40% 2014 Allstate Life Global Funding Trust, Series 2008-4, 5.375% 2013 Allstate Corp., Series B, 6.125% 20674 Berkshire Hathaway Inc. 2.125% 2013 Berkshire Hathaway Inc. 3.20% 2015 International Lease Finance Corp. 5.00% 2012 Charles Schwab Corp., Series A, 6.375% 2017 Schwab Capital Trust I 7.50% 20374 UDR, Inc., Series A, 5.25% 2015 Nationwide Financial Services, Inc. 6.75% 20674 UnumProvident Finance Co. PLC 6.85% 20155 Unum Group 7.125% 2016 Chubb Corp. 6.375% 20674 Compass Bank 6.40% 2017 Compass Bank 5.90% 2026 Wells Fargo & Co. 3.625% 2015 HSBC Bank PLC 3.50% 20155 BBVA Bancomer SA 7.25% 20205 TIAA Global Markets 4.95% 20135 Nordea Bank, Series 2, 3.70% 20145 Union Bank of California, NA 5.95% 2016 ENERGY — 1.39% Gazprom OJSC 7.51% 2013 Gazprom OJSC 8.146% 2018 Gazprom OJSC, Series 9, 6.51% 2022 Gazprom OJSC 6.51% 20225 Gazprom OJSC, Series 2, 8.625% 2034 Gazprom OJSC 7.288% 2037 Gazprom OJSC 7.288% 20375 Kinder Morgan Energy Partners LP 6.75% 2011 Kinder Morgan Energy Partners LP 5.85% 2012 Kinder Morgan Energy Partners LP 7.125% 2012 Kinder Morgan Energy Partners LP 5.00% 2013 Kinder Morgan Energy Partners LP 5.125% 2014 Kinder Morgan Energy Partners LP 6.00% 2017 Kinder Morgan Energy Partners LP 5.30% 2020 Kinder Morgan Energy Partners LP 6.95% 2038 BP Capital Markets PLC 3.125% 2012 BP Capital Markets PLC 5.25% 2013 BP Capital Markets PLC 3.625% 20145 BP Capital Markets PLC 3.875% 2015 Enbridge Energy Partners, LP 5.35% 2014 Enbridge Energy Partners, LP, Series B, 6.50% 2018 Enbridge Energy Partners, LP 9.875% 2019 Enbridge Energy Partners, LP 5.20% 2020 Enbridge Energy Partners, LP 8.05% 20774 Enbridge Inc. 5.80% 2014 Enbridge Inc. 4.90% 2015 Enbridge Inc. 5.60% 2017 Devon Financing Corp., ULC 6.875% 2011 Devon Energy Corp. 5.625% 2014 Devon Energy Corp. 6.30% 2019 Rockies Express Pipeline LLC 6.25% 20135 TransCanada PipeLines Ltd. 3.40% 2015 TransCanada PipeLines Ltd. 6.50% 2018 TransCanada PipeLines Ltd. 7.125% 2019 TransCanada PipeLines Ltd. 6.35% 20674 Transcontinental Gas Pipe Line Corp., Series B, 8.875% 2012 Williams Partners L.P. and Williams Partners Finance Corp. 3.80% 2015 Williams Partners L.P. and Williams Partners Finance Corp. 5.25% 2020 Williams Companies, Inc. 2.533% 20104,5 Williams Companies, Inc. 6.375% 20105 Williams Companies, Inc. 7.875% 2021 Husky Energy Inc. 6.25% 2012 Husky Energy Inc. 5.90% 2014 Husky Energy Inc. 6.20% 2017 Husky Energy Inc. 7.25% 2019 Chevron Corp. 3.95% 2014 Chevron Corp. 4.95% 2019 Ras Laffan Liquefied Natural Gas III 5.50% 20145 Ras Laffan Liquefied Natural Gas III 6.75% 20195 Ras Laffan Liquefied Natural Gas II 5.298% 20205,6 Enterprise Products Operating LP 7.50% 2011 StatoilHydro ASA 2.90% 2014 StatoilHydro ASA 5.25% 2019 Pemex Finance Ltd. 8.875% 20106 Pemex Project Funding Master Trust 5.75% 2018 Total Capital SA 3.00% 2015 Total Capital SA 3.125% 2015 Total Capital SA 4.45% 2020 Apache Corp. 6.00% 2013 Apache Corp. 6.90% 2018 Shell International Finance BV 4.00% 2014 Petrobras International 5.75% 2020 Tengizchevroil Finance Co. S.àr.l., Series A, 6.124% 20146 ASSET-BACKED OBLIGATIONS6 — 1.12% AmeriCredit Automobile Receivables Trust, Series 2006-R-M, Class A-2, MBIA insured, 5.42% 2011 AmeriCredit Automobile Receivables Trust, Series 2007-D-F, Class A-3-A, FSA insured, 5.49% 2012 AmeriCredit Automobile Receivables Trust, Series 2006-A-F, Class A-4, FSA insured, 5.64% 2013 AmeriCredit Automobile Receivables Trust, Series 2007-C-M, Class A-4-B, MBIA insured, 0.428% 20144 AmeriCredit Automobile Receivables Trust, Series 2007-C-M, Class A-4-A, MBIA insured, 5.55% 2014 AmeriCredit Automobile Receivables Trust, Series 2007-D-F, Class A-4-A, FSA insured, 5.56% 2014 Triad Automobile Receivables Trust, Series 2006-B, Class A-4, FSA insured, 5.52% 2012 Triad Automobile Receivables Trust, Series 2006-A, Class A-4, AMBAC insured, 4.88% 2013 Triad Automobile Receivables Trust, Series 2006-C, Class A-4, AMBAC insured, 5.31% 2013 CPS Auto Receivables Trust, Series 2005-B, Class A-2, FSA insured, 4.36% 20125 CPS Auto Receivables Trust, Series 2005-C, Class A-2, FSA insured, 4.79% 20125 CPS Auto Receivables Trust, Series 2005-D, Class A-2, FSA insured, 5.06% 20125 CPS Auto Receivables Trust, Series 2006-B, Class A-4, MBIA insured, 5.81% 20125 CPS Auto Receivables Trust, Series 2007-A, Class A-4, MBIA insured, 5.05% 20135 CPS Auto Receivables Trust, Series 2006-D, Class A-4, FSA insured, 5.115% 20135 CPS Auto Receivables Trust, Series 2007-TFC, Class A-2, XLCA insured, 5.25% 20135 Washington Mutual Master Note Trust, Series 2007-A4A, Class A-4, 5.20% 20145 Washington Mutual Master Note Trust, Series 2006-A2A, Class A, 0.391% 20154,5 PG&E Energy Recovery Funding LLC, Series 2005-2, Class A-2, 5.03% 2014 PG&E Energy Recovery Funding LLC, Series 2005-2, Class A-3, 5.12% 2014 Prestige Auto Receivables Trust, Series 2006-1A, Class A-2, FSA insured, 5.25% 20135 Prestige Auto Receivables Trust, Series 2007-1, Class A-3, FSA insured, 5.58% 20145 Hertz Vehicle Financing LLC, Rental Car Asset-backed Notes, Series 2005-1, Class A-5, MBIA insured, 5.08% 20115 Hertz Vehicle Financing LLC, Rental Car Asset-backed Notes, Series 2009-2A, Class A-2, 5.29% 20165 Capital One Auto Finance Trust, Series 2006-A, Class A-4, AMBAC insured, 0.351% 20124 Capital One Auto Finance Trust, Series 2007-B, Class A-4, MBIA insured, 0.371% 20144 Discover Card Execution Note Trust, Series 2008-3, Class A, 5.10% 2013 Vega ContainerVessel PLC, Series 2006-1, Class A, XLCA insured, 5.562% 20215 Nissan Auto Receivables Owner Trust, Series 2008-A, Class A-4, 4.28% 2014 Ford Credit Auto Owner Trust, Series 2008-A, Class A-4, 4.37% 2012 Chase Issuance Trust, Series 2007-A9, Class A, 0.371% 20144 UPFC Auto Receivables Trust, Series 2007-B, Class A-3, AMBAC insured, 6.15% 2014 Long Beach Acceptance Auto Receivables Trust, Series 2005-B, Class A-4, FSA insured, 4.522% 2012 Long Beach Acceptance Auto Receivables Trust, Series 2007-A, Class A-4, FSA insured, 5.025% 2014 AEP Texas Central Transitioning Funding II LLC, Secured Transition Bonds, Series A, Class A-3, 5.09% 2017 Hyundai Auto Receivables Trust, Series 2006-B, Class A-4, 5.15% 2013 CenterPoint Energy Transition Bond Company III, LLC, Series 2008, Class A-1, 4.192% 2020 Residential Funding Mortgage Securities II, Inc., Series 2005-HS1, Class A-1-5, FGIC insured, 4.91% 20354 CarMax Auto Owner Trust, Series 2008-2, Class A-3a, 4.99% 2012 CarMax Auto Owner Trust, Series 2007-3, Class B, 6.12% 2013 Home Equity Asset Trust, Series 2004-7, Class M-2, 0.989% 20354 PE Environmental Funding LLC, Series 2007-A, Class A-1, 4.982% 2016 FPL Recovery Funding LLC, Series 2007-A, Class A-1, 5.053% 2013 FPL Recovery Funding LLC, Series 2007-A, Class A-2, 5.044% 2015 PECO Energy Transition Trust, Series 2001-A, Class A-1, 6.52% 2010 CWABS, Inc., Series 2004-15, Class AF-6, 4.613% 2035 Citibank Credit Card Issuance Trust, Series 2008, Class C6, 6.30% 2014 Nissan Auto Lease Trust, Series 2008-A, Class A-3a, 5.14% 2011 MBNA Master Credit Card Trust II, Series 2001-B, Class A, 0.601% 20134 MBNA Master Credit Card Trust II, Series 2000-H, Class B, 0.941% 20134 IndyMac Home Equity Mortgage Loan Asset-backed Trust, Series 2007-H1, Class A-1, FSA insured, 0.489% 20374 Santander Drive Auto Receivables Trust, Series 2007-3, Class A-4-A, FGIC insured, 5.52% 2014 Honda Auto Receivables Owner Trust, Series 2007-1, Class A-4, 5.09% 2013 CWABS Revolving Home Equity Loan Trust, Series 2004-P, Class 2-A, MBIA insured, 0.661% 20344 RAMP Trust, Series 2004-RS12, Class A-I-6, 4.547% 2034 Irwin Home Equity, Series 2006-1, Class 2-A2, AMBAC insured, 5.39% 20354,5 Chase Auto Owner Trust, Series 2006-B, Class A-4, 5.11% 2014 Vanderbilt Mortgage and Finance, Inc., Series 2000-D, Class A-4, 7.715% 2027 Vanderbilt Mortgage and Finance, Inc., Series 2001-A, Class B-2, 9.14% 2031 Wachovia Auto Loan Owner Trust, Series 2007-1, Class A-3A, 5.29% 2012 MBNA Credit Card Master Note Trust, Series 2004-8, Class A, 0.491% 20144 Cendant Timeshare Receivables Funding, LLC, Series 2005-1, Class A-1, FGIC insured, 4.67% 20175 GE SeaCo Finance SRL, Series 2004-1, Class A, AMBAC insured, 0.641% 20194,5 Advanta Business Card Master Trust, Series 2005-A2, Class A-2, 0.468% 20134 John Deere Owner Trust, Series 2008, Class A-3, 4.18% 2012 CWHEQ Revolving Home Equity Loan Trust, Series 2007-C, Class A, FGIC insured, 0.491% 20374 RSB BondCo LLC, Series A, Class A-1, 5.47% 2014 Impac CMB Grantor Trust, Series 2004-6, Class 1-A-1, 1.129% 20344 Impac CMB Grantor Trust, Series 2004-6, Class M-2, 1.229% 20344 Conseco Finance Securitizations Corp., Series 2002-2, Class A-2, 6.03% 2033 SACO I Trust, Series 2006-12, Class I-A, 0.469% 20364 TELECOMMUNICATION SERVICES — 1.01% SBC Communications Inc. 6.25% 2011 AT&T Wireless Services, Inc. 7.875% 2011 SBC Communications Inc. 5.875% 2012 AT&T Inc. 4.95% 2013 AT&T Inc. 4.85% 2014 AT&T Inc. 8.00% 20314 AT&T Inc. 6.55% 2039 MTS International Funding Ltd. 8.625% 20205 Verizon Communications Inc. 3.75% 2011 Verizon Global Funding Corp. 7.375% 2012 Verizon Communications Inc. 7.375% 2013 Verizon Communications Inc. 5.50% 2017 Verizon Communications Inc. 8.75% 2018 Telecom Italia Capital SA, Series B, 5.25% 2013 Telecom Italia Capital SA 6.175% 2014 Telecom Italia Capital SA 6.999% 2018 Telecom Italia Capital SA 7.20% 2036 Qwest Corp. 7.875% 2011 América Móvil, SAB de CV 5.00% 20205 América Móvil, SAB de CV 8.46% 2036 MXN281,000 América Móvil, SAB de CV 6.125% 20405 $ Vodafone Group PLC 5.375% 2015 Vodafone Group PLC 5.75% 2016 Vodafone Group PLC 5.625% 2017 Telefónica Emisiones, SAU 5.984% 2011 Telefónica Emisiones, SAU 6.421% 2016 PCCW-HKT Capital Ltd. 8.00% 20114,5 Deutsche Telekom International Finance BV 6.75% 2018 American Tower Corp. 4.625% 2015 American Tower Corp. 7.00% 2017 France Télécom 7.75% 20114 Koninklijke KPN NV 8.375% 2030 Singapore Telecommunications Ltd. 6.375% 2011 Singapore Telecommunications Ltd. 6.375% 20115 CONSUMER DISCRETIONARY — 0.85% Comcast Corp. 5.45% 2010 Comcast Corp. 5.50% 2011 Comcast Cable Communications, Inc. 6.75% 2011 Comcast Corp. 5.85% 2015 Comcast Corp. 6.30% 2017 Comcast Corp. 5.875% 2018 Comcast Corp. 5.15% 2020 Comcast Corp. 6.45% 2037 Comcast Corp. 6.40% 2038 Comcast Corp. 6.40% 2040 Time Warner Cable Inc. 6.20% 2013 Time Warner Cable Inc. 7.50% 2014 Time Warner Cable Inc. 8.25% 2014 Time Warner Cable Inc. 8.25% 2019 Time Warner Cable Inc. 8.75% 2019 Time Warner Cable Inc. 5.00% 2020 Staples, Inc. 9.75% 2014 Time Warner Inc. 5.875% 2016 Time Warner Companies, Inc. 7.25% 2017 Time Warner Inc. 4.875% 2020 AOL Time Warner Inc. 7.625% 2031 Time Warner Inc. 6.50% 2036 News America Holdings Inc. 9.25% 2013 News America Holdings Inc. 8.00% 2016 News America Holdings Inc. 8.25% 2018 News America Inc. 6.90% 2019 News America Inc. 6.65% 2037 NBC Universal, Inc. 3.65% 20155 NBC Universal, Inc. 5.15% 20205 NBC Universal, Inc. 6.40% 20405 DaimlerChrysler North America Holding Corp., Series E, 5.75% 2011 DaimlerChrysler North America Holding Corp. 5.875% 2011 DaimlerChrysler North America Holding Corp. 7.75% 2011 DaimlerChrysler North America Holding Corp. 7.30% 2012 Target Corp. 6.00% 2018 Cox Communications, Inc. 7.125% 2012 Cox Communications, Inc. 4.625% 2013 Cox Communications, Inc. 5.45% 2014 Macy’s Retail Holdings, Inc. 8.375% 20154 Home Depot, Inc. 5.25% 2013 J.C. Penney Co., Inc., Series A, 6.875% 2015 J.C. Penney Co., Inc. 5.65% 2020 Marriott International, Inc., Series I, 6.375% 2017 Kohl’s Corp. 6.30% 2011 Kohl’s Corp. 6.00% 2033 Walt Disney Co. 4.70% 2012 Thomson Reuters Corp. 6.50% 2018 Marks and Spencer Group PLC 6.25% 20175 Nordstrom, Inc. 6.75% 2014 HEALTH CARE — 0.84% Cardinal Health, Inc. 6.75% 2011 Cardinal Health, Inc. 5.50% 2013 Cardinal Health, Inc. 4.00% 2015 Cardinal Health, Inc. 5.80% 2016 Roche Holdings Inc. 5.00% 20145 Roche Holdings Inc. 6.00% 20195 Merck & Co., Inc. 1.875% 2011 Merck & Co., Inc. 4.00% 2015 Schering-Plough Corp. 6.00% 2017 WellPoint, Inc. 5.00% 2011 WellPoint, Inc. 5.875% 2017 Pfizer Inc. 5.35% 2015 Pfizer Inc. 6.20% 2019 Biogen Idec Inc. 6.00% 2013 Express Scripts Inc. 5.25% 2012 Express Scripts Inc. 6.25% 2014 Novartis Capital Corp. 4.125% 2014 Novartis Securities Investment Ltd. 5.125% 2019 Hospira, Inc. 5.55% 2012 Hospira, Inc. 5.90% 2014 AstraZeneca PLC 5.40% 2012 UnitedHealth Group Inc. 5.25% 2011 UnitedHealth Group Inc. 5.50% 2012 UnitedHealth Group Inc. 4.875% 2013 UnitedHealth Group Inc. 6.00% 2017 GlaxoSmithKline Capital Inc. 4.85% 2013 GlaxoSmithKline Capital Inc. 5.65% 2018 Abbott Laboratories 5.875% 2016 Aetna Inc. 5.75% 2011 Coventry Health Care, Inc. 5.95% 2017 Boston Scientific Corp. 6.00% 2020 BONDS & NOTES OF GOVERNMENTS & GOVERNMENT AGENCIES OUTSIDE THE U.S. — 0.72% United Mexican States Government, Series M30, 10.00% 2036 MXN1,702,200 Brazilian Treasury Bill 6.00% 20158 BRL234,040 Australia Government Agency-Guaranteed, National Australia Bank 1.031% 20144,5 $ Australia Government Agency-Guaranteed, National Australia Bank 3.375% 20145 France Government Agency-Guaranteed, Société Finance 2.25% 20125 France Government Agency-Guaranteed, Société Finance 3.375% 20145 Russian Federation 7.50% 20306 New Zealand Government Agency-Guaranteed, Westpac Securities Co. 2.50% 20125 New Zealand Government Agency-Guaranteed, Westpac Securities Co. 3.45% 20145 Australia Government Agency-Guaranteed, Commonwealth Bank of Australia 1.038% 20144,5 United Kingdom Government Agency-Guaranteed, Lloyds TSB Bank PLC 2.80% 20125 Denmark Government Agency-Guaranteed, Danske Bank 0.834% 20124,5 Corporación Andina de Fomento 6.875% 2012 Denmark Government Agency-Guaranteed, Danish Finance Co. 2.45% 20125 Hungarian Government 6.25% 2020 CONSUMER STAPLES — 0.67% Altria Group, Inc. 9.70% 2018 Altria Group, Inc. 9.25% 2019 CVS Caremark Corp. 6.117% 20135,6 CVS Caremark Corp. 6.60% 2019 CVS Caremark Corp. 4.75% 2020 CVS Caremark Corp. 5.789% 20265,6 CVS Caremark Corp. 6.036% 20286 CVS Caremark Corp. 6.943% 20306 Kroger Co. 6.75% 2012 Kroger Co. 5.00% 2013 Kroger Co. 3.90% 2015 Kroger Co. 6.40% 2017 Wal-Mart Stores, Inc. 4.25% 2013 Wal-Mart Stores, Inc., Series 1994-A2, 8.85% 20156 Wal-Mart Stores, Inc. 5.80% 2018 Wal-Mart Stores, Inc. 3.625% 2020 Anheuser-Busch InBev NV 2.50% 20135 Anheuser-Busch InBev NV 3.625% 20155 Anheuser-Busch InBev NV 4.125% 2015 Anheuser-Busch InBev NV 5.00% 20205 Anheuser-Busch InBev NV 5.375% 2020 Safeway Inc. 6.25% 2014 Safeway Inc. 6.35% 2017 Delhaize Group 5.875% 2014 Delhaize Group 6.50% 2017 Kraft Foods Inc. 2.625% 2013 Kraft Foods Inc. 4.125% 2016 Kraft Foods Inc. 5.375% 2020 Tesco PLC 5.50% 20175 Walgreen Co. 4.875% 2013 PepsiCo, Inc. 3.10% 2015 INDUSTRIALS — 0.62% American Airlines, Inc., Series 2001-2, Class B, 8.608% 20126 American Airlines, Inc., Series 2001-2, Class A-2, 7.858% 20136 Continental Airlines, Inc., Series 1998-1, Class A, 6.648% 20196 Continental Airlines, Inc., Series 1997-4, Class A, 6.90% 20196 Continental Airlines, Inc., Series 2001-1, Class A-1, 6.703% 20226 Continental Airlines, Inc., Series 2007-1, Class B, 6.903% 20226 Continental Airlines, Inc., Series 2000-2, Class A-1, 7.707% 20226 Continental Airlines, Inc., Series 2000-1, Class A-1, 8.048% 20226 Koninklijke Philips Electronics NV 4.625% 2013 Burlington Northern Santa Fe Corp. 7.00% 2014 Burlington Northern Santa Fe Corp. 5.65% 2017 BNSF Funding Trust I 6.613% 20554 Canadian National Railway Co. 6.375% 2011 Canadian National Railway Co. 4.40% 2013 Canadian National Railway Co. 4.95% 2014 Canadian National Railway Co. 5.55% 2018 Lockheed Martin Corp. 4.121% 2013 Lockheed Martin Corp. 4.25% 2019 Lockheed Martin Corp., Series B, 6.15% 2036 Lockheed Martin Corp. 5.72% 20405 Union Pacific Corp. 6.50% 2012 Union Pacific Corp. 5.125% 2014 Union Pacific Corp. 5.75% 2017 Union Pacific Corp. 5.70% 2018 Northrop Grumman Systems Corp. 7.125% 2011 Northrop Grumman Corp. 7.75% 2016 Waste Management, Inc. 7.375% 2010 Waste Management, Inc. 5.00% 2014 Volvo Treasury AB 5.95% 20155 BAE Systems 2001 Asset Trust, Series 2001, Class B, 7.156% 20115,6 BAE Systems Holdings Inc. 4.95% 20145 Norfolk Southern Corp. 5.75% 2016 Atlas Copco AB 5.60% 20175 Raytheon Co. 6.40% 2018 Raytheon Co. 6.75% 2018 Raytheon Co. 4.40% 2020 Raytheon Co. 7.00% 2028 Hutchison Whampoa International Ltd. 6.50% 20135 United Technologies Corp. 4.50% 2020 Caterpillar Financial Services Corp., Series F, 5.125% 2011 Caterpillar Financial Services Corp., Series F, 4.85% 2012 Caterpillar Financial Services Corp., Series F, 5.50% 2016 John Deere Capital Corp., Series D, 5.50% 2017 Delta Air Lines, Inc., Series 2001-1, Class A-2, 7.111% 20136 General Electric Co. 5.50% PINES 2035 UTILITIES — 0.61% Cleveland Electric Illuminating Co. 5.65% 2013 Jersey Central Power & Light Co. 5.625% 2016 Pennsylvania Electric Co. 6.05% 2017 Cleveland Electric Illuminating Co. 8.875% 2018 Cleveland Electric Illuminating Co. 5.95% 2036 Nevada Power Co., General and Refunding Mortgage Bonds, Series A, 8.25% 2011 Sierra Pacific Power Co., General and Refunding Mortgage Notes, Series H, 6.25% 2012 Nevada Power Co., General and Refunding Mortgage Notes, Series I, 6.50% 2012 Sierra Pacific Power Co., General and Refunding Mortgage Notes, Series Q, 5.45% 2013 Nevada Power Co., General and Refunding Mortgage Notes, Series M, 5.95% 2016 Nevada Power Co., General and Refunding Mortgage Notes, Series S, 6.50% 2018 Consumers Energy Co., Series O, 5.00% 2012 Consumers Energy Co., First Mortgage Bonds, 5.15% 2017 Consumers Energy Co., First Mortgage Bonds, 6.125% 2019 Consumers Energy Co., First Mortgage Bonds, 6.70% 2019 Centerpoint Energy Resources Corp., Series B, 7.875% 2013 CenterPoint Energy Houston Electric, LLC, General Mortgage Bonds, Series U, 7.00% 2014 Centerpoint Energy, Inc., Series B, 6.85% 2015 National Grid PLC 6.30% 2016 Ohio Power Co., Series J, 5.30% 2010 Appalachian Power Co., Series M, 5.55% 2011 HKCG Finance Ltd. 6.25% 2018 HKCG Finance Ltd. 6.25% 20185 Scottish Power PLC 5.375% 2015 Public Service Co. of Colorado, First Collateral Trust Bonds, Series No. 12, 4.875% 2013 Public Service Co. of Colorado 5.80% 2018 Public Service Co. of Colorado 5.125% 2019 Pacific Gas and Electric Co. 6.25% 2013 AmerenEnergy Generating Co., Series D, 8.35% 2010 Illinois Power Co. 6.125% 2017 MidAmerican Energy Co. 5.95% 2017 PSEG Power LLC 7.75% 2011 National Rural Utilities Cooperative Finance Corp. 5.50% 2013 Commonwealth Edison Co., First Mortgage Bonds, Series 105, 5.40% 2011 Teco Finance, Inc. 5.15% 2020 MATERIALS — 0.39% Dow Chemical Co. 7.60% 2014 Dow Chemical Co. 5.70% 2018 Dow Chemical Co. 8.55% 2019 International Paper Co. 7.95% 2018 International Paper Co. 9.375% 2019 International Paper Co. 7.30% 2039 ArcelorMittal 9.85% 2019 Rio Tinto Finance (USA) Ltd. 5.875% 2013 Rio Tinto Finance (USA) Ltd. 8.95% 2014 Rio Tinto Finance (USA) Ltd. 9.00% 2019 BHP Billiton Finance (USA) Ltd. 5.50% 2014 Arbermarle Corp. 5.10% 2015 ICI Wilmington, Inc. 5.625% 2013 E.I. du Pont de Nemours and Co. 5.00% 2013 E.I. du Pont de Nemours and Co. 5.25% 2016 Yara International ASA 7.875% 20195 Airgas, Inc. 7.125% 20185 CRH America Inc. 6.95% 2012 CRH America, Inc. 8.125% 2018 Praxair, Inc. 4.375% 2014 Potash Corp. of Saskatchewan Inc. 5.875% 2036 INFORMATION TECHNOLOGY — 0.19% National Semiconductor Corp. 6.15% 2012 National Semiconductor Corp. 6.60% 2017 KLA-Tencor Corp. 6.90% 2018 Hewlett-Packard Co. 4.25% 2012 Electronic Data Systems Corp., Series B, 6.00% 20134 Hewlett-Packard Co. 4.75% 2014 Hewlett-Packard Co. 5.50% 2018 Cisco Systems, Inc. 5.25% 2011 Cisco Systems, Inc. 5.50% 2016 Cisco Systems, Inc. 4.95% 2019 Cisco Systems, Inc. 4.45% 2020 International Business Machines Corp. 4.75% 2012 International Business Machines Corp. 5.70% 2017 MUNICIPALS — 0.04% State of California, Various Purpose General Obligation Bonds (Federally Taxable), 5.75% 2017 State of Illinois, General Obligation Bonds, Taxable Build America Bonds, Series 2010-3, 5.727% 2020 State of South Dakota, Educational Enhancement Funding Corp., Tobacco Settlement Asset-backed Bonds, Series 2002-A, Class A, 6.72% 2025 Total bonds & notes (cost: $19,416,224,000) Short-term securities — 3.72% Freddie Mac 0.19%–0.345% due 8/2/2010–1/18/2011 Fannie Mae 0.18%–0.42% due 8/2/2010–5/9/2011 Federal Home Loan Bank 0.18%–0.26% due 8/20–12/15/2010 Procter & Gamble Co. 0.21%–0.24% due 9/17–10/13/20105 Procter & Gamble International Funding S.C.A. 0.20%–0.22% due 9/3–9/28/20105 U.S. Treasury Bills 0.156%–0.22% due 8/26–9/9/2010 Merck & Co. Inc. 0.19%–0.22% due 8/13–9/9/20105 Coca-Cola Co. 0.21%–0.30% due 8/18–9/16/20105 Straight-A Funding LLC 0.36% due 8/10–10/7/20105 Jupiter Securitization Co., LLC 0.27%–0.32% due 8/12–9/17/20105 PepsiCo Inc. 0.19%–0.20% due 8/3–9/14/20105 General Electric Capital Services, Inc. 0.24% due 9/27/2010 Emerson Electric Co. 0.18%–0.20% due 8/3–8/24/20105 Federal Farm Credit Banks 0.25% due 10/22/2010 Hewlett-Packard Co. 0.20% due 8/20/20105 Johnson & Johnson 0.20% due 8/5/20105 Private Export Funding Corp. 0.28% due 8/5/20105 Total short-term securities (cost: $2,799,758,000) Total investment securities (cost: $73,331,801,000) Other assets less liabilities Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in “Miscellaneous,” was $25,039,491,000, which represented 33.26% of the net assets of the fund. This amount includes $25,029,933,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. 2The fund owns 5% or more of the outstanding voting shares of this company. See the table on the next page for additional information. 3Security did not produce income during the last 12 months. 4Coupon rate may change periodically. 5Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $3,270,207,000, which represented 4.34% of the net assets of the fund. 6Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 7Scheduled interest and/or principal payment was not received. 8Index-linked bond whose principal amount moves with a government retail price index. Key to abbreviations ADR American Depositary Receipts BRL Brazilian reais MXN Mexican pesos Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the nine months ended July 31, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income ) Value of affiliates at 7/31/10 ) CenturyLink, Inc. — $ $ MAp Group OPAP SA — — Chimera Investment Corp.* — Fidelity National Financial, Inc. — — FirstGroup PLC — — RPM International, Inc. — — Hays PLC — Greene King PLC — Singapore Post Private Ltd. — De La Rue PLC — — Frasers Centrepoint Trust — Starwood Property Trust, Inc. — — Ekornes ASA — — CapitaRetail China Trust — Cache Logistics Trust — — — Colony Financial, Inc. — — Oakton Ltd. — — BELIMO Holding AG† — — Cyntec Co., Ltd.† — Symrise AG† — — S P Setia Bhd.† — — — Wincor Nixdorf AG† — — Wistron Corp.*† — $ $ *This security was an unaffiliated issuer in its initial period of acquisition at 10/31/2009; it was not publicly disclosed. †Unaffiliated issuer at 7/31/2010. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following table presents the fund’s valuation levels as of July 31, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Consumer staples $ $ * $
